Case 0:19-cv-61370-RS Document 38 Entered on FLSD Docket 09/19/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-61370-CIV-SMITH/VALLE

HARVEY J. KESNER,

       Plaintiff,

vs.

BARRON’S, INC., et al.,

      Defendants.
_______________________________/

                              MOTION FOR CLARIFICATION

        Defendants Dow Jones and Company, Inc. (“Dow Jones”) and Bill Alpert (“Alpert”)

 respectfully request clarification of the Court’s September 17, 2019 Order and in support thereof

 state as follows:

        1.      Plaintiff filed his original Complaint against Dow Jones (erroneously named as

 “Barrons, Inc.”), and Barron’s reporter Bill Alpert (“Alpert”) for defamation and other tag along

 claims based on an October 4, 2018 Barron’s news article, published on the Barron’s website,

 www.barrons.com.

        2.      In the same Complaint, Plaintiff also attempted to lump together his defamation

 claims against Dow Jones and Alpert with defamation claims against an unrelated, independent

 journalist named Teri Buhl (“Buhl”) based on different articles written by Ms. Buhl and published

 on Ms. Buhl’s website. Ms. Buhl is not employed by Dow Jones and has no affiliation whatsoever

 with Dow Jones or Barron’s. Ms. Buhl is not represented by counsel in this case, and has appeared

 pro se on her own behalf.

        3.      After motions to dismiss and transfer were filed by the Defendants on August 26,

 2019 (ECF Nos. 19, 21, 24), instead of responding to the Motions, Plaintiff filed an Amended

 Complaint (ECF No. 36) on September 16, 2019, the last day for amendments under Rule 15.
Case 0:19-cv-61370-RS Document 38 Entered on FLSD Docket 09/19/2019 Page 2 of 5



 Plaintiff’s Amended Complaint, in large part, adds new factual allegations and claims against Ms.

 Buhl for recent statements published on her website about Plaintiff after this action was filed, and

 one new count against all Defendants that does not change or address the fatal deficiencies with

 the original Complaint, articulated in the motions that Dow Jones and Alpert previously filed after

 substantial preparation and expense. Accordingly, Dow Jones and Alpert intend to refile slightly

 updated versions of the same motions as to the Amended Complaint, specifically:

             Alpert’s Motion to Dismiss for lack of personal jurisdiction and improper venue, or, in

              the alternative, Motion to Transfer this action to the Southern District of New York

              pursuant to 28 U.S.C. § 1404(a); and

             Dow Jones’s Rule 12(b)(6) Motion to Dismiss for failure to state a claim.

         4.      Dow Jones and Alpert have reviewed the Court’s order on September 17, 2019

 mooting the motions directed at the original Complaint (ECF No. 37), and seek clarification as to

 one aspect of the Court’s notation in that order as to “joint dispositive motions” by co-parties (and

 similar notation in the Court’s September 9, 2019 Order Setting Trial Date).

         5.      Consistent with the Court’s direction, given that the positions and grounds for relief in

 Dow Jones’s and Alpert’s motions to dismiss are in conflict and seek different relief, Dow Jones and

 Alpert previously filed on August 26 (and will refile) separate motions as noted above—namely, Alpert

 seeks dismissal for want of jurisdiction against him in his individual capacity on statutory and

 constitutional grounds; whereas Dow Jones is not seeking dismissal for lack of personal jurisdiction,

 and instead has moved for dismissal under Rule 12(b)(6) for failure to state a claim as a matter of law.1




 1
   Not only are the requests for relief in the Dow Jones and Alpert motions conflicting but they
 are entirely different and require discussion of different areas of law and issues and could not be
 combined in one motion easily or within the page limits as each motion has taken and deserves
 the benefit (as does the Court) of a full discussion. Alpert’s motion for lack of jurisdiction noted
 that he would join in Dow Jones’s dispositive Rule 12(b)(6) motion only if the Court decides not
 to dismiss him on the grounds set forth in his jurisdictional motion.
                                                    2
Case 0:19-cv-61370-RS Document 38 Entered on FLSD Docket 09/19/2019 Page 3 of 5



        6.      Further, while the Court’s direction in the September 17 Order applies only to

 dispositive motions, in the interest of efficiency and judicial economy, Dow Jones and Alpert filed

 a joint motion on the non-dispositive and other grounds for relief that were the same for both

 defendants—namely, the alternative grounds of improper venue and request for transfer of venue to

 the Southern District of New York under Section 1404. To that end, Dow Jones fully joined Alpert’s

 motion on those grounds, so that there was no repetition whatsoever in their motions.

        7.      However, clarification is requested with respect to the filing of “joint motions” with

 co-defendant Teri Buhl. As noted above, the undersigned counsel do not represent Ms. Buhl, who

 is not affiliated with Dow Jones and is representing herself pro se. Ms. Buhl filed her own motion

 for improper venue and transfer, based on her individual circumstances, personal facts and separate

 online publication and articles, and the claims against her based on her publications. While there

 is overlap in the relief requested in Ms. Buhl’s motion and Alpert’s and Dow Jones’s motion for

 improper venue or transfer to New York, we respectfully seek to confirm (and otherwise request)

 that, in light of the situation with an unrepresented party, counsel for Dow Jones and Alpert are

 not required to file a joint motion on those issues with co-Defendant Buhl, who we do not

 represent. To do so would put counsel in a problematic and difficult situation, as we cannot act as

 Ms. Buhl’s counsel and develop arguments and a factual record on her behalf involving her

 individualized facts and the distinct allegations against her, or the separate arguments she may

 independently have on venue issues. Accordingly, for those reasons, we would respectfully

 request that the Court clarify that Ms. Buhl may file a separate motion on her own behalf, pro se.2




 2
   One potential option the Court may consider given Ms. Buhl’s pro se status is to allow her a
 few extra days to file her responsive pleading, so that she may then adopt any arguments or law
 set forth in the improper venue and transfer motion filed by Dow Jones and Alpert to the extent
 she sees fit and to minimize duplication.
                                                  3
Case 0:19-cv-61370-RS Document 38 Entered on FLSD Docket 09/19/2019 Page 4 of 5



                             LOCAL RULE 7.1 CERTIFICATION

        Defendants’ counsel conferred with Plaintiff’s counsel and Ms. Buhl on September 19,

 2019, and they have no objection to the relief requested by Defendants in this Motion.

        WHEREFORE, Defendants Dow Jones and Alpert respectfully request that the Court

 clarify its September 17, 2019 direction with respect to the filing of joint motions with co-

 defendant Teri Buhl.

 Dated: September 19, 2019
                                                       Respectfully submitted,
  /s/ Natalie J. Spears                                /s/ Rachel E. Fugate
  Natalie J. Spears (admitted pro hac vice)            Rachel E. Fugate (Florida Bar. No. 144029)
  Gregory R. Naron (admitted pro hac vice)             Kendall O. Pfeifer (Florida Bar No. 105445)
  Jacqueline A. Giannini (admitted pro hac vice)       SHULLMAN FUGATE PLLC
  DENTONS US LLP                                       2101 Vista Parkway, Suite 4006
  233 S. Wacker Dr.                                    West Palm Beach, FL 33411
  Chicago, IL 60606                                    Telephone: (561) 429-3619
  Telephone: (312) 876-8000                            rfugate@shullmanfugate.com
  natalie.spears@dentons.com                           kpfeifer@shullmanfugate.com
  gregory.naron@dentons.com                            Attorneys for Defendant Dow Jones &
  jacqui.giannini@dentons.com                          Company, Inc.




                                                   4
Case 0:19-cv-61370-RS Document 38 Entered on FLSD Docket 09/19/2019 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 19, 2019, a true and correct copy of the
 foregoing was served on all counsel or parties on the service list via CM/ECF or email and by
 U.S. Mail on Defendant Teri Buhl, 1725 York Avenue #30G, New York, NY 10128


                                             /s/ Rachel E. Fugate
                                             Rachel E. Fugate
                                             Florida Bar No. 0144029

                                        SERVICE LIST

 Robert C. Buschel, Esq.
 Florida Bar No. 0063436
 BUSCHEL GIBBONS, P.A.
 One Financial Plaza
 100 S.E. Third Avenue, Suite 1300
 Fort Lauderdale, Florida 33394
 Tele: (954) 530-5301
 Buschel@BGlaw-pa.com
 Counsel for the Plaintiff

 Steven S. Biss (VSB # 32972)
 300 West Main Street, Suite 102
 Charlottesville, Virginia 22903
 Telephone: (804) 501-8272
 Facsimile: (202) 318-4098
 Email: stevenbiss@earthlink.net
 Counsel for the Plaintiff
 (Application for Admission Pro Hac Vice To be Filed)




                                                5
